Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148514                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  CMS ENERGY CORPORATION, CMS                                                                                        Justices
  ELECTRIC AND GAS COMPANY, CMS
  ENGINEERING COMPANY, CMS
  ENTERPRISES COMPANY, CMS GAS
  TRANSMISSION AND STORAGE COMPANY,
  CMS GENERATION COMPANY, CMS
  GENERATION FILER CITY OPERATING
  COMPANY, CMS GENERATION OPERATING
  COMPANY, CMS GRANDS LACS HOLDING
  COMPANY, CMS LAND COMPANY, CMS
  MARKETING SERVICES AND TRADING
  COMPANY, CMS MARYSVILLE GAS
  LIQUIDS COMPANY, CMS OIL AND GAS
  COMPANY, CONSUMERS ENERGY
  COMPANY, ES SERVICES COMPANY,
  MICHIGAN GAS STORAGE COMPANY,
  and TERRA ENERGY, LTD.,
             Plaintiffs-Appellants,
  v                                                                SC: 148514
                                                                   COA: 309172
                                                                   Court of Claims:
  DEPARTMENT OF TREASURY,                                          08-000063-MT
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 15, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2014
           d0421
                                                                              Clerk